DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-4, 7 and 21-32 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record don’t disclose a concrete mixer vehicle comprising an electromagnetic device configured to convert electrical energy to mechanical energy to drive a tractive assembly, a first trailer removably coupled to the chassis. The first trailer includes a first frame, a first trailer tractive assembly, a first battery module. The concrete mixer vehicle also comprises a second trailer removably coupled to a chassis. The second trailer includes a second frame, a second trailer tractive assembly, and a second battery module. The first battery module is replaceable with the second battery module by decoupling the first trailer from the chassis and coupling the second trailer to the chassis; wherein, in a first configuration, the first battery module trailer is removably coupled to the chassis and the first battery module is configured to provide the electrical energy to the electromagnetic device and wherein, in a second configuration, the first battery module trailer is removed from the chassis and replaced with a second battery module the second trailer such that the second battery module trailer is removably coupled to the chassis and the second battery module is configured to provide the electrical energy to the electromagnetic device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618